 



Exhibit 10.19
EXECUTION COPY
EMPLOYMENT AGREEMENT
THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) dated as of January 7,
2008 (the “Effective Date”), is by and between Isolagen, Inc., a Delaware
corporation (together with its subsidiaries, the “Company” or “Isolagen”), and
Declan Daly, an individual residing in Ireland (the “Executive”).
WITNESSETH:
WHEREAS, the Executive has served the Company as Executive Vice President —
Europe and Chief Financial Officer since June 5, 2006 pursuant to an employment
agreement with the Company dated March 2007 (the “2007 Employment Agreement”)
and the Executive has served the Company as Chief Operating Officer since
June 27, 2007; and
WHEREAS, the Company now desires to employ the Executive as the Company’s Chief
Executive Officer; and
WHEREAS, the Executive desires to serve as the Chief Executive Officer; and
WHEREAS, the Company and the Executive desire that the 2007 Employment Agreement
be terminated and superseded and that Executive resign as Chief Operating
Officer effective as of the Effective Date; and
NOW THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Executive
hereby agree as follows:

1.   Term of Employment; Office and Duties.

(a) Commencing on the Effective Date (the “Employment Date”), and for an initial
term ending on December 31, 2010 (the “Initial Term”), the Company shall employ
the Executive as a senior executive of the Company with the title of Chief
Executive Officer. As Chief Executive Officer Executive shall perform all duties
and responsibilities which are consistent with the positions and such additional
duties and responsibilities consistent with such positions as may from time to
time be assigned to the Executive by the Board of Directors. Executive agrees to
perform such duties and discharge such responsibilities in accordance with the
terms of this Agreement. Executive also agrees to continue to serve the Company
as Chief Financial Officer until such time as the Company selects, in
consultation with Executive, a qualified individual to assume that position.
This Agreement shall be automatically renewed for an additional one (1) year
term (the “Renewal Period”) unless the Company notifies the Executive one
hundred eighty (180) days prior to the expiration of the Agreement of the
Company’s intention not to renew the Agreement. The Initial Term and any Renewal
Period that has commenced shall be collectively referred to herein as the “Term”
in effect as of the relevant time. The Executive will continue to work out of
Ireland; provided that it is part of the essence of this Agreement from the
perspective of the Company that the Executive will physically be on the premises
of the Company’s facility in Exton, Pennsylvania and in the United States when
and as appropriate and reasonable to effectively discharge his duties and
responsibilities under this Agreement.

 

 



--------------------------------------------------------------------------------



 



(b) The Executive shall devote substantially all of his working time to the
business and affairs of the Company other than during vacations of four weeks
per year and periods of illness or incapacity; provided, however, that nothing
in this Agreement shall preclude the Executive from devoting time required:
(i) for serving as a director or officer of any organization or entity not in a
competing business with the Company, and any other businesses in which the
Company becomes involved; (ii) delivering lectures, writing articles or books,
or fulfilling speaking engagements; or (iii) engaging in charitable and
community activities provided that such activities do not interfere with the
performance of his duties hereunder.
(c) The Board of Directors shall nominate Executive to serve on the Board of
Directors during the Term of this Agreement, and shall first nominate Executive
to serve on the Board of Directors at the first meeting of the Board of
Directors following the Company’s filing of its Form 10-K with respect to the
year ending December 31, 2007.

2.   Compensation and Benefits.

For all services rendered by the Executive in any capacity during the period of
Executive’s employment by the Company, including without limitation, services as
an executive officer or member of any committee of the Board of Directors or any
subsidiary, affiliate or division thereof, from and after the Effective Date,
the Executive shall be compensated as follows:
(a) Base Salary. The Company shall pay the Executive a fixed salary (“Base
Salary”) at a rate of Four Hundred Thirty Thousand United States Dollars (US
$430,000) per year. The Board of Directors may periodically review the
Executive’s Base Salary and may determine to increase (but not decrease) the
Executive’s salary, in accordance with such policies as the Company may
hereafter adopt from time to time, if it deems appropriate. Base Salary will be
payable in accordance with the customary payroll practices of the Company.
(b) Signing Bonus. Executive shall be entitled to a one-time bonus in the amount
of Twenty-Five Thousand United States Dollars (US $25,000), payable to Executive
within thirty (30) days of the Employment Date.
(c) Bonus. Executive is entitled to receive an annual bonus (the “Annual
Bonus”), payable each year subsequent to the issuance of final audited financial
statements, but in no case later than 120 days after the end of the Company’s
most recently completed fiscal year. The final determination on the amount of
the Annual Bonus will be made by the Compensation Committee of the Board of
Directors, based primarily on mutually agreed upon criteria, established with
respect to the ensuing fiscal year, within thirty (30) days following the
adoption by the Board of Directors of a budget relating to the ensuing year.
Criteria for the Annual Bonus for 2008 shall be agreed upon prior to or within
sixty (60) days after the execution of this Agreement. The Compensation
Committee may also consider other more subjective factors in making its
determination. The targeted amount of the Annual Bonus shall be fifty percent
(50%) of the Executive’s base salary. The actual Annual Bonus for any given
period may be higher or lower than fifty percent (50%). For any fiscal year in
which Executive is employed for less than the full year, Executive shall receive
a bonus which is prorated based on the number of full months in the year which
are worked.

 

2



--------------------------------------------------------------------------------



 



(d) Fringe Benefits, Option Grants and Miscellaneous Employment Matters.
(i) The Executive shall be entitled to participate in such disability, health
and life insurance and other fringe benefit plans or programs offered to all
employees of the Company, as well as to the key executive employees of Company,
including a Section 401(k) and retirement plan of the Company as may be
established from time to time by the Board of Directors, subject to the rules
and regulations applicable thereto. At the Executive’s option, in lieu of
providing group medical benefits, the Company will reimburse the Executive for
health insurance premium payments made pursuant to a private supplemental health
insurance policy in Ireland by the Executive (currently approximately US $500
per month). Upon termination of Executive’s coverage under such private
supplemental health insurance policy, he shall have the option of enrolling in
the Company’s group plan or converting his prior coverage to an individual
policy, at which time the Company would reimburse him for an amount equal to its
monthly cost of covering Executive under its plan, and Executive would pay any
additional amounts necessary to provide individual coverage. In addition, the
Executive shall be entitled to the following benefits:
(ii) Contemporaneous with the execution of this Employment Agreement, Executive
received a grant (the “Stock Option Grant”) of stock options (the “Stock
Options”) to purchase 350,000 shares at an exercise price equal to the closing
transaction price of the Company’s Common Stock on the last trading day
preceding execution of this Employment Agreement. The Stock Options shall have a
term of ten (10) years, shall become exercisable when vested, and shall vest pro
rata in twelve equal quarterly installments (1/12th each at the end of each
fiscal quarter), with the first installment vesting on March 31, 2008.
Notwithstanding the foregoing, the Stock Options shall terminate ninety
(90) days following a termination of the Executive for “Cause” or upon the
voluntary termination of service by the Executive that is not for “Good Reason.”
However, if Executive’s employment with the Company is terminated (i) without
“Cause” or (ii) “For Good Reason”, all unvested portions of the Stock Option
Grant shall vest immediately upon such termination.
(iii) Contemporaneous with the execution of this Employment Agreement, the
Executive received a grant (the “Performance Stock Option Grant”) of stock
options to purchase 100,000 shares at an exercise price equal to the closing
transaction price of the Company’s Common Stock on the last trading day
preceding execution of this Employment Agreement. The Performance Stock Option
Grant shall have a term of ten (10) years, shall become exercisable when vested,
shall terminate ninety (90) days following a termination of the Executive for
“Cause” or upon the voluntary termination of service by the Executive that is
not for “Good Reason.” Fifty percent (50%) of the Performance Stock Option Grant
shall vest, and no longer be subject to forfeiture, upon the Company’s accepted
filing of a Biologics License Application by the U.S. Food and Drug
Administration (the “FDA”) and the remaining fifty percent (50%) of the
Performance Stock Option Grant shall vest, and no longer be subject to
forfeiture, upon the FDA’s approval of the Company’s Biologics License
Application filing; provided in each case that Executive is the Company’s Chief
Executive Officer at the time of said event.

 

3



--------------------------------------------------------------------------------



 



(iv) The vesting of the Stock Options and the Performance Stock Option Grant
shall accelerate and vest immediately upon a change in control of the Company as
defined in Rule 405 of the Securities Act of 1933 or upon sale of substantially
all of the assets of the Company or the merger out of existence of the Company.
(e) Withholding and Employment Tax. Payment of all compensation hereunder shall
be subject to customary withholding tax and other employment taxes as may be
required with respect to compensation paid by an employer/corporation to an
employee.
(f) Disability. The Company shall provide the Executive with a policy of
disability insurance benefits of at least sixty percent (60%) of his gross Base
Salary per month. To the extent permitted by the Company’s existing disability
policy, the Executive’s disability policy will be a portable policy. The
Executive agrees to pay for any additional premium payments resulting from
providing a portable policy (in comparison to a group policy) and further agrees
to have the additional premium payments deducted from his pay. In the event of
the Executive’s Disability (as hereinafter defined), the Executive and his
family shall continue to be covered by all of the Company’s life, medical,
health and dental plans, at the Company’s expense, to the extent such benefits
can be obtained at a reasonable cost, for the lesser of the term of such
Disability (as hereinafter defined) or eighteen (18) months, in accordance with
the terms of such plans.
(g) Death. The Company shall provide the Executive with a policy of term life
insurance benefits in the amount of at least One Million United States Dollars
(US $1,000,000). To the extent permitted by the Company’s existing life
insurance policy, the Executive’s life insurance policy will be a portable
policy. The Executive agrees to pay for any additional premium payments
resulting from providing a portable policy (in comparison to a group policy) and
further agrees to have the additional premium payments deducted from his pay. In
the event of the Executive’s death, the Executive’s family shall continue to be
covered by all of the Company’s medical, health and dental plans, at the
Company’s expense, to the extent such benefits can be obtained at a reasonable
cost, for eighteen (18) months following the Executive’s death in accordance
with the terms of such plans.
(h) Vacation. Executive shall receive four (4) weeks of vacation annually,
administered in accordance with the Company’s existing vacation policy.

3.   Business Expenses.

The Company shall pay or reimburse all reasonable travel and entertainment
expenses incurred by the Executive in connection with the performance of his
duties under this Agreement, including travel to the Company’s various offices
and facilities in the United States and abroad, reimbursement for attending
out-of-town meetings of the Board of Directors, and such other travel as may be
required or appropriate in Executive’s discretion, consistent with duly approved
Company budgets, to fulfill the responsibilities of his office, all in
accordance with such policies and procedures as the Company may from time to
time establish for senior officers and as required to preserve any deductions
for federal income taxation purposes to which the Company may be entitled and
subject to the Company’s normal requirements with respect to reporting and
documentation of such expenses. The Company shall also pay or reimburse
Executive for all membership fees and dues in appropriate professional
associations and organizations utilized by Executive in the course of his
service for the Company, as well as all expenses incurred by the Executive for
Executive’s cellular telephone and portable text messaging including monthly
service charges, equipment maintenance and all other ancillary charges
including, but not limited to, text messaging, paging, and wireless
communications.

 

4



--------------------------------------------------------------------------------



 



4.   Termination of Employment.

Notwithstanding any other provision of this Agreement, Executive’s employment
with the Company may be terminated upon written notice to the other party as
follows:
(a) By the Company, in the event of the Executive’s death or Disability (as
hereinafter defined) or for Cause (as hereinafter defined). For purposes of this
Agreement, “Cause” shall mean either: (i) the indictment of, or the bringing of
formal charges against Executive on charges involving criminal fraud or
embezzlement; (ii) the conviction of Executive of a crime involving an act or
acts of dishonesty, fraud or moral turpitude by the Executive, which act or acts
constitute a felony; (iii) Executive negligently or knowingly having caused the
Company to violate the Company’s Bylaws; (iv) Executive having committed acts or
omissions constituting gross negligence or willful misconduct with respect to
the Company, including with respect to any valid contract to which the Company
is a party; (v) Executive having committed acts or omissions constituting a
breach of Executive’s duty of loyalty or fiduciary duty to the Company or any
material act of dishonesty or fraud with respect to the Company which are not
cured or substantially cured to the satisfaction of the Board of Directors of
the Company in a reasonable time, which time shall be at least 30 days from
receipt of written notice from the Company of such material breach; (vi)
Executive’s failure to relocate his residence to a location in the United States
within a reasonable proximity of the Company’s headquarters within one hundred
and eighty (180) days following a written determination of the Board of
Directors of the Company that Executive is unable to effectively discharge his
duties and responsibilities under this Agreement without Executive relocating
his residence to the United States within a reasonable proximity of the
Company’s headquarters, provided, however, Executive shall provide the Board of
Directors with written notice of his decision to relocate his residence to the
United States within thirty (30) days of his receipt of such written
determination and, in the event the Executive decides not to relocate his
residence, Executive shall continue to serve as Chief Executive Officer until
the one hundred and twentieth (120th) day following the Board of Directors’
written determination as described above and his employment shall thereafter be
terminated; or (vii) Executive having committed acts or omissions constituting a
material breach of this Agreement which are not cured or substantially cured to
the satisfaction of the Board of Directors of the Company in a reasonable time,
which time shall be at least 30 days from receipt of written notice from the
Company setting forth with specificity the particulars of any such material
breach as well as the corrective actions required. A determination that Cause
exists as defined in clauses (iv), (v), or (vii) (as to this Agreement) of the
preceding sentence shall be made by at least a majority of the members of the
Board of Directors. For purposes of this Agreement, “Disability” shall mean the
inability of Executive, in the reasonable judgment of a physician jointly
appointed by the Executive and Board of Directors, to perform, even with
reasonable accommodation,

 

5



--------------------------------------------------------------------------------



 



his duties of employment for the Company or any of its subsidiaries because of
any physical or mental disability or incapacity, where such disability shall
exist for an aggregate period of more than 120 days in any 365-day period or for
any period of 90 consecutive days. The Company shall by written notice to the
Executive specify the event relied upon for termination pursuant to this
Section 4(a), and Executive’s employment hereunder shall be deemed terminated as
of the date of such notice. In the event of any termination under this
Subsection 4(a), the Company shall pay all amounts then due to the Executive
under Section 2 (a) of this Agreement for any portion of the payroll period
worked but for which payment had not yet been made up to the date of
termination, and, if such termination was for Cause, the Company shall have no
further obligations to Executive under this Agreement, and any and all options
granted hereunder shall terminate according to their terms; provided, however,
that in the event of a termination for Cause pursuant to clause (vi) above, the
Company shall continue to pay to Executive the Base Salary (at a monthly rate
equal to the rate in effect immediately prior to such termination) for six (6)
months from the date of termination, when, as and if such payments would have
been made in the absence of Executive’s termination and any and all options
granted hereunder shall terminate according to their terms. In the event of a
termination due to Executive’s Disability or death, the Company shall comply
with its obligations under Sections 2(f) and 2(g).
(b) By the Company, in the absence of Cause, for any reason and in its sole and
absolute discretion, provided that in such event the Company shall, as
liquidated damages or severance pay, or both, continue to pay to Executive the
Base Salary (at a monthly rate equal to the rate in effect immediately prior to
such termination) for the longer of (x) the remaining Term or (y) twelve
(12) months from the date of termination (the “Termination Payments”), when, as
and if such payments would have been made in the absence of Executive’s
termination. The Termination Payments shall be made regardless of Executive’s
subsequent re-employment as long as any new employment is not in violation of
Sections 5 or 6 of this Agreement.
(c) By the Executive for “Good Reason,” (as the Executive shall reasonably
determine in good faith) which shall be deemed to exist: (i) if the Company’s
Board of Directors or that of any successor entity of the Company fails to
appoint or reappoint the Executive or removes the Executive from the title
and/or office of Chief Executive Officer of the Company or from any successor
entity operating the Company; (ii) if the Company’s Board of Directors or that
of any successor entity of the Company fails to appoint the Executive to serve
on the Board of Directors within thirty (30) days of the Employment Date or
fails to renominate the Executive to serve on the Board of Directors; (iii) if
Executive is assigned any duties materially inconsistent with the duties or
responsibilities of the Chief Executive Officer of the Company as contemplated
by this Agreement or any other action by the Company that results in a material
diminution in such position, authority, duties, or responsibilities, excluding
an isolated, insubstantial, and inadvertent action not taken in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by Executive (but not excluding changes resulting from a sale of the Company,
whether by merger, tender offer or otherwise) provided that Executive shall act
within 30 days of becoming aware of any such diminution in the scope of his
duties, responsibilities, authority or position; (iv) if the Company shall
breach or shall have continued to fail to comply with any material provision of
this Agreement after a 30-day period to cure (if such failure is curable)
following written notice to the Company of such non-compliance; (v) if the Board
of Directors requires Executive without his express written consent to relocate
to any area outside of Ireland, other than pursuant to Section 4(a)(vi); or (vi)
upon a change in control of the Company or within twelve (12) months of any such
change in control (for these purposes the term “change in control” shall have
the meaning set forth in Rule 405 of the Securities Act of 1933), or within
twelve (12) months of a sale of substantially all of the assets of the Company
or the merger out of existence of the Company. In the event of any termination
for “Good Reason” under this Section 4(c), the Company shall, as liquidated
damages or severance pay, or both, pay the Termination Payments, as defined in
(b) of this Section 4, to Executive, when, as and if such payments would have
been made in the absence of Executive’s termination.

 

6



--------------------------------------------------------------------------------



 



(d) During any period in which Executive is obligated not to compete with the
Company pursuant to Section 5 hereof (unless Executive was terminated for Cause
as defined herein), Executive and his family shall continue to be covered by the
Company’s life, medical, health and death plans. Such coverage shall be at the
Company’s expense to the same extent as if Executive were still employed by the
Company. In the event of a termination pursuant to Sections 4(a)(vi), 4(b) or
4(c), the Company shall provide to Executive the pro-rata share of his annual
bonus, to the extent one is awarded by the Compensation Committee the
consideration of which shall be taken in good faith, giving a full month’s
credit for any partial month worked in that bonus year. Additionally, in the
event of a termination pursuant to Sections 4(a)(vi), 4(b) or 4(c), the Company
shall provide to Executive, at the Company’s expense, outplacement services of a
nature customarily provided to a senior executive. Notwithstanding the
foregoing, the obligations of the Company pursuant to this Section 4(d) shall
remain in effect no longer than the term of the Termination Payments.
(e) In the event that any amounts payable and/or any benefits provided to the
Executive under the terms of this Agreement and/or under any other plan,
agreement or arrangement by which he is to receive payments or benefits in the
nature of compensation would constitute “excess parachute payments” as that term
is defined for purposes of Section 280G of the Internal Revenue Code of 1986, as
amended (“Code”) and Treasury Regulations promulgated pursuant thereto, then the
amounts payable under the terms of this Agreement and/or under any other plan,
agreement or arrangement shall be reduced so that no payments are deemed “excess
parachute payments.” Any decisions regarding this requirement or implementation
of reductions shall be made by tax counsel selected by the Company.
(f) If any payment to Executive under the terms of this Agreement is determined
to constitute a payment of nonqualified deferred compensation for purposes of
Section 409A of the Code, such payment shall be delayed until the date that is
six months after the date of Executive’s separation from service with the
Company, so as to comply with the special rule for certain “specified employees”
set forth in Code Section 409A(a)(2)(B)(i) unless it is determined that
immediate distribution is permissible (and does not trigger any additional tax
liability pursuant to Code Section 409A(a)(1)) pursuant to Code
Section 409A(a)(2)(A)(v) by reason of being payable in connection with a change
in the ownership or effective control of the Company or in the ownership of a
substantial position of the assets of the Company.
(g) The Executive agrees that as of or following the termination of the
Executive’s employment for any reason or for no reason, he shall immediately
resign as a member of the Company’s Board of Directors if so requested by the
Company.

 

7



--------------------------------------------------------------------------------



 



5.   Non-Competition.

During the period of Executive’s employment hereunder and during the period, if
any, during which payments are required to be made to the Executive by the
Company pursuant to Sections 4(a)(vi), 4(b) or 4(c), the Executive shall not,
within any state or foreign jurisdiction in which the Company or any subsidiary
of the Company is then providing services or products or marketing its services
or products (or engaged in active discussions to provide such services), or
within a fifty (50) mile radius of any such state or foreign jurisdiction,
directly or indirectly own any interest in, manage, control, participate in,
consult with, render services for, or in any manner engage in any business
engaged in by the Company (unless the Board of Directors shall have authorized
such activity and the Company shall have consented thereto in writing). The term
“business engaged in by the Company” shall mean the development and
commercialization of autologous fibroblast system technology for application in,
among other therapies, dermatology, surgical and post-traumatic scarring, skin
ulcers, cosmetic surgery, periodontal disease, reconstructive dentistry, vocal
chord injuries, urinary incontinence, and digestive and gastroenterological
disorders and other applications relating to the market for autologous
fibroblast or UMC cells and the five derivative cell lines: osteoblast,
chondroblast, fibroblast, adipocyte, and neuroectoderm. Investments in less than
five percent of the outstanding securities of any class of a corporation subject
to the reporting requirements of Section 13 or Section 15(d) of the Securities
Exchange Act of 1934, as amended, shall not be prohibited by this Section 5. At
the option of Executive, Executive’s obligations under this Section 5 arising
after the termination of Executive shall be suspended during any period in which
the Company fails to pay to him Termination Payments required to be paid to him
pursuant to this Agreement. The provisions of this Section 5 are subject to the
provisions of Section 14 of this Agreement.

6.   Inventions and Confidential Information.

The parties hereto recognize that a major need of the Company is to preserve its
specialized knowledge, trade secrets, and confidential information. The strength
and good will of the Company is derived from the specialized knowledge, trade
secrets, and confidential information generated from experience with the
activities undertaken by the Company and its subsidiaries. The disclosure of
this information and knowledge to competitors would be beneficial to them and
detrimental to the Company, as would the disclosure of information about the
marketing practices, pricing practices, costs, profit margins, design
specifications, analytical techniques, and similar items of the Company and its
subsidiaries. The Executive acknowledges that the proprietary information,
observations and data obtained by him while employed by the Company concerning
the business or affairs of the Company are the property of the Company. By
reason of his being a senior executive of the Company, the Executive has or will
have access to, and has obtained or will obtain, specialized knowledge, trade
secrets and confidential information about the Company’s operations and the
operations of its subsidiaries, which operations extend throughout the United
States. For purposes of this Section 6, “Company” shall mean the Company and
each of its controlled subsidiaries. Therefore, subject to the provisions of
Section 14 hereof, the Executive hereby agrees as follows, recognizing that the
Company is relying on these agreements in entering into this Agreement:

 

8



--------------------------------------------------------------------------------



 



(i) During the period of Executive’s employment with the Company and thereafter,
the Executive will not use, disclose to others, or publish or otherwise make
available to any other party any inventions or any confidential business
information about the affairs of the Company, including but not limited to
confidential information concerning the Company’s products. “Confidential
Information” shall include commercial or trade secrets about Company’s products,
methods, engineering designs and standards, analytical techniques, technical
information, customer information, employee information, or financial and
business records, any of which contains proprietary information created or
acquired by the Company and which information is held in confidence by Company.
Confidential Information does not include information which: (i) becomes
generally available to the public, unless said Confidential Information was
disclosed in violation of a confidentiality agreement; or (ii) becomes available
to Executive on a non-confidential basis from a source other than the Company or
its agents, provided that such source is not bound by a confidentiality
agreement with the Company.
(ii) During the period of Executive’s employment with the Company and for twelve
(12) months thereafter, (a) the Executive will not directly or indirectly
through another entity induce any employee of the Company to leave the Company’s
employ (unless the Board of Directors shall have authorized such employment and
the Company shall have consented thereto in writing) or in any way interfere
with the relationship between the Company and any employee thereof or
(b) tortiously interfere with the Company’s business relationship with any
customer, supplier, licensee, licensor or other business relation of the
Company.

7.   Indemnification.

The Company will indemnify (and advance the costs of defense of) and hold
harmless the Executive (and his legal representatives) to the fullest extent
permitted by the laws of the state in which the Company is incorporated, as in
effect at the time of the subject act or omission, or by the Certificate of
Incorporation and Bylaws of the Company, as in effect at such time or on the
date of this Agreement, whichever affords greater protection to the Executive,
and the Executive shall be entitled to the protection of any insurance policies
the Company may elect to maintain generally for the benefit of its executive
officers, against all judgments, damages, liabilities, costs, charges and
expenses whatsoever incurred or sustained by him or his legal representative in
connection with any action, suit or proceeding to which he (or his legal
representatives or other successors) may be made a party by reason of his being
or having been an officer of the Company or any of its subsidiaries except that
the Company shall have no obligation to indemnify Executive for liabilities
resulting from conduct of the Executive with respect to which a court of
competent jurisdiction has made a final determination that Executive committed
gross negligence or willful misconduct.

8.   Litigation Expenses.

In the event of any litigation or other proceeding between the Company and the
Executive with respect to the subject matter of this Agreement and the
enforcement of the rights hereunder, the losing party shall reimburse the
prevailing party for all of his/its reasonable costs and expenses relating to
such litigation or other proceeding, including, without limitation, his/its
reasonable attorneys’ fees and expenses.

 

9



--------------------------------------------------------------------------------



 



9.   Consolidation; Merger; Sale of Assets; Change of Control.

Nothing in this Agreement shall preclude the Company from combining,
consolidating or merging with or into, transferring all or substantially all of
its assets to, or entering into a partnership or joint venture with, another
corporation or other entity, or effecting any other kind of corporate
combination provided that the corporation resulting from or surviving such
combination, consolidation or merger, or to which such assets are transferred,
or such partnership or joint venture assumes this Agreement and all obligations
and undertakings of the Company hereunder. Upon such a consolidation, merger,
transfer of assets or formation of such partnership or joint venture, this
Agreement shall inure to the benefit of, be assumed by, and be binding upon such
resulting or surviving transferee corporation or such partnership or joint
venture, and the term “Company,” as used in this Agreement, shall mean such
corporation, partnership or joint venture or other entity, and this Agreement
shall continue in full force and effect and shall entitle the Executive and his
heirs, beneficiaries and representatives to exactly the same compensation,
benefits, perquisites, payments and other rights as would have been their
entitlement had such combination, consolidation, merger, transfer of assets or
formation of such partnership or joint venture not occurred.

10.   Survival of Obligations.

Sections 4, 5, 6, 7, 8, 9, 11, 12 and 14 shall survive the termination for any
reason of this Agreement (whether such termination is by the Company, by the
Executive, upon the expiration of this Agreement or otherwise).

11.   Executive’s Representations.

The Executive hereby represents and warrants to the Company that to the best of
his knowledge: (i) the execution, delivery and performance of this Agreement by
the Executive do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which the Executive is a party or by which he is bound, (ii) the Executive is
not a party to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of the Executive, enforceable in accordance
with its terms. The Executive hereby acknowledges and represents that he has
consulted with legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.

12.   Company’s Representations.

The Company hereby represents and warrants to the Executive that (i) the
execution, delivery and performance of this Agreement by the Company do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which the Company is a party
or by which it is bound; (ii) upon the execution and delivery of this Agreement
by the Executive, this Agreement shall be the valid and binding obligation of
the Company, enforceable in accordance with its terms; and (iii) the Company’s
representations made by the Board of Directors and members of senior management
prior to the execution of this Agreement regarding the science, business or
fiscal propriety of the Company are accurate in all material respects.

 

10



--------------------------------------------------------------------------------



 



13.   Enforcement.

Because the Executive’s services are unique and because the Executive has access
to confidential information concerning the Company, the parties hereto agree
that money damages would not be an adequate remedy for any breach of this
Agreement. Therefore, in the event of a breach of this Agreement, the Company
may, in addition to other rights and remedies existing in its favor, apply to
any court of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce, or prevent any violations of, the
provisions hereof (without posting a bond or other security).

14.   Severability.

In case any one or more of the provisions or part of a provision contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect in any jurisdiction, such invalidity, illegality or
unenforceability shall be deemed not to affect any other jurisdiction or any
other provision or part of a provision of this Agreement, nor shall such
invalidity, illegality or unenforceability affect the validity, legality or
enforceability of this Agreement or any provision or provisions hereof in any
other jurisdiction; and this Agreement shall be reformed and construed in such
jurisdiction as if such provision or part of a provision held to be invalid or
illegal or unenforceable had never been contained herein and such provision or
part reformed so that it would be valid, legal and enforceable in such
jurisdiction to the maximum extent possible. In furtherance and not in
limitation of the foregoing, the Company and the Executive each intend that the
covenants contained in Sections 5 and 6 shall be deemed to be a series of
separate covenants, one for each and every state of the United States and any
foreign country set forth therein. If, in any judicial proceeding, a court shall
refuse to enforce any of such separate covenants, then such unenforceable
covenants shall be deemed eliminated from the provisions hereof for the purpose
of such proceedings to the extent necessary to permit the remaining separate
covenants to be enforced in such proceedings. If, in any judicial proceeding, a
court shall refuse to enforce any one or more of such separate covenants because
the total time, scope or area thereof is deemed to be excessive or unreasonable,
then it is the intent of the parties hereto that such covenants, which would
otherwise be unenforceable due to such excessive or unreasonable period of time,
scope or area, be enforced for such lesser period of time, scope or area as
shall be deemed reasonable and not excessive by such court.

15.   Entire Agreement: Amendment.

This Agreement sets forth the entire agreement and understanding of the parties
hereto with respect to the matters covered hereby and supersedes any prior
agreement or understanding, including without limitation the 2007 Employment
Agreement, which is as of the Effective Date terminated and of no further legal
force or effect. Executive acknowledges and agrees that he resigns from the
position of Chief Operating Officer as of the Effective Date. This Agreement may
not be amended, waived, changed, modified or discharged except by an instrument
in writing executed by or on behalf of the party against whom enforcement of any
amendment, waiver, change, modification or discharge is sought. No course of
conduct or dealing shall be construed to modify, amend or otherwise affect any
of the provisions hereof.

 

11



--------------------------------------------------------------------------------



 



16.   Notices.

All notices, requests, demands and other communications hereunder shall be in
writing and shall be deemed to have been duly given if physically delivered,
delivered by express mail or other expedited service or upon receipt if mailed,
postage prepaid, via registered mail, return receipt requested, addressed as
follows:

             
(a)
  To the Company:   (b)   To the Executive:
 
           
 
  Isolagen       Declan Daly
 
  405 Eagleview Blvd.       51 Avoca Park
 
  Suite 200       Blackrock,
 
  Exton, PA 19341       Co. Dublin
 
          Ireland

and/or to such other persons and addresses as any party shall have specified in
writing to the other.

17.   Assignability.

This Agreement shall not be assignable by either party and shall be binding
upon, and shall inure to the benefit of, the heirs, executors, administrators,
legal representatives, successors and assigns of the parties. In the even that
all or substantially all of the business of the Company is sold or transferred,
then this Agreement shall be binding on the transferee of the business of the
Company whether or not this Agreement is expressly assigned to the transferee.

18.   Governing Law.

This Agreement shall be governed by and construed under the laws of the
Commonwealth of Pennsylvania.

19.   Waiver and Further Agreement.

Any waiver of any breach of any terms or conditions of this Agreement shall not
operate as a waiver of any other breach of such terms or conditions or any other
term or condition, nor shall any failure to enforce any provision hereof operate
as a waiver of such provision or of any other provision hereof. Each of the
parties hereto agrees to execute all such further instruments and documents and
to take all such further action as the other party may reasonably require in
order to effectuate the terms and purposes of this Agreement.



 

12



--------------------------------------------------------------------------------



 



20.   Headings of No Effect.

The paragraph headings contained in this Agreement are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

 

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written.

              COMPANY:
 
            ISOLAGEN, INC.
 
       
 
  By              
 
            EXECUTIVE:
 
       
 
                  Declan Daly

 

 